—In an action to recover damages for personal injuries, the defendant Supermarkets General Corporation, a/k/a S.G.C., d/b/a Pathmark Store appeals, as limited by its brief, from so much of an interlocutory judgment of the Supreme Court, Westchester County (Rosato, J.), entered May 5, 1997, as, upon a jury verdict finding it to be 50% at fault in the happening of the ac*624cident, is in favor of the plaintiff and against it on the issue of liability.
Ordered that the interlocutory judgment is affirmed insofar as appealed from, with costs.
The plaintiff presented sufficient evidence from which the jury could conclude that the appellant was negligent in hiring and continuing to employ the defendant Christopher Whitaker, and that it knew or should have known that he posed a danger to others (see, McCrink v City of New York, 296 NY 99; cf., Farrell v McIntosh, 221 AD2d 312).
The appellant’s remaining contentions are without merit. S. Miller, J. P., O’Brien, Ritter and Santucci, JJ., concur.